Citation Nr: 1110490	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  10-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, T.P., and G.P.

ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1944.  He died in July 1991, and the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reopened and denied the merits of the appellant's claim for service connection for the cause of the Veteran's death.  In September 2009, the Veteran submitted a notice of disagreement, and she subsequently perfected her appeal in January 2010.  The case has been referred to the Board for appellate review.

A hearing was held on January 14, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

To establish jurisdiction over the issue of entitlement to service connection for the cause of the Veteran's death, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  As previously noted, the RO did reopen the claim in the September 2009 rating decision currently on appeal.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Accordingly, the Board has characterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  An unappealed September 1991 rating decision previously considered and denied service connection for the cause of the Veteran's death.

3.  The evidence received since the September 1991 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.

4.  The Veteran's death certificate shows that he died in July 1991, and the immediate cause of death was listed as acute myocardial infarction due to or as a consequence of arteriosclerotic heart disease.  

5.  At the time of the Veteran's death, service connection had been established for atrophy and hypesthesia of the left buttock, thigh, and leg with limitation of motion of the left hip joint with degenerative arthritis of the left hip area post operative arthroplasty; degenerative arthritis of the lumbar spine; weakness of plantar flexion and dorsiflexion of the left foot; a fracture of the left ramus and mandible; a fracture of the left patella; a scar on the forehead; and, a fracture of the right index finger.  

6.  The evidence shows that the Veteran's use of nonsteroidal anti-inflammatory drugs for his service-connected disabilities contributed substantially or materially to his cause death.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision, which denied service connection for the cause of the Veteran's death, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the September 1991 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Duty to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has reopened and granted the appellant's claim for service connection for the cause of the Veteran's death.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

Initially, the Board observes that the appellant's claim for service connection for the cause of the Veteran's death was previously considered and denied in a September 1991 rating decision.  The appellant was notified of that decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2009, the appellant essentially requested that her claim for service connection for the cause of the Veteran's death be reopened.  The September 2009 rating decision currently on appeal reopened the claim and adjudicated it on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the appellant's claim for service connection is ultimately correct.  However, as discussed above, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, a September 1991 rating decision denied a claim for service connection for the cause of the Veteran's death.  In that decision, the RO observed that the Veteran's death certificate showed that he had died of an acute myocardial infarction due to arteriosclerotic heart disease.  It was noted that service connection had been established for a left buttock and hip disability, arthritis of the lumbar spine, a left foot disorder, a fracture of the left mandible, a fracture of the left patella, a scar on the forehead, and a fracture of the right index finger.  However, the RO found that the condition that caused his death did not manifest in service or within the presumptive period and that the Veteran's service-connected disabilities did not contribute to his death.  At the time of that denial, statements from the appellant and service treatment records were considered. 

The evidence associated with the claims file subsequent to the September 1991 rating decision includes private medical records, VA medical records, medical articles, and hearing testimony, as the well as the appellant's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1991 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for the cause of the Veteran's death.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that Dr. K.W. (initials used to protect the Veteran's privacy) submitted letters dated in May 2009, August 2009, and October 2009 stating that the Veteran's service-connected disabilities had been treated with non-steroidal and occasional steroidal, anti-inflammatory medications, which contributed to his heart disease and death.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility"  of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this evidence provides a connection or possible connection between the Veteran's service-connected disabilities and his death, and thus, it relates to an unestablished fact necessary to substantiate the claim.  As such, the letters from Dr. K.W. raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for the cause of the Veteran's death.

The Board finds that there is no prejudice to the appellant by proceeding to address the merits of this claim in this decision.  As previously discussed, the Board has granted the claim in the decision below, and thus, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for the cause of the Veteran's death.  A certificate of death indicates that he died in July 1991.  The immediate cause of death was listed as an acute myocardial infarction due to or as a consequence of arteriosclerotic heart disease.  

At the time of the Veteran's death, service connection had been established for atrophy and hypesthesia of the left buttock, thigh, and leg with limitation of motion of the left hip joint with degenerative arthritis of the left hip area post operative arthroplasty; degenerative arthritis of the lumbar spine; weakness of plantar flexion and dorsiflexion of the left foot; a fracture of the left ramus and mandible; a fracture of the left patella; a scar on the forehead; and, a fracture of the right index finger.  

The appellant contends that the Veteran's service-connected disabilities caused or contributed to his death.  Specifically, she contends that his heart disease was the result of the long-term use of non-steroidal anti-inflammatory drugs (NSAIDs) to treat his service-connected disabilities.  

As noted above, the appellant has submitted three letters from the Veteran's private physician, Dr. K.W., dated in May 2009, August 2009, and October 2009.  In the May 2009 letter, he noted some of the Veteran's service-connected disabilities and indicated that they were lifelong injures.  He stated that the Veteran had painful arthritis and opined that there was no doubt that the years of medication consisting of non-steroids and occasionally steroids contributed his early heart disease.  Dr. K. W. noted that the Veteran did not have a family history of heart disease and that his three siblings lived to almost 90 years of age, whereas the Veteran died at 70 years of age.  Therefore, he concluded that the years of medication, severe arthritis, and constant pain greatly contributed to the Veteran's death.  

In the August 2009 letter, Dr. K.W. indicated that he had treated the Veteran from 1961 until the time of his death.  He recalled the Veteran's need for the continuous use of Tylenol and nonsteroidal medication as well as his occasional need for steroids and narcotic pain medication.  He opined that the Veteran's rheumatoid disease was a major contributor his early death due to heart disease.  In so doing, he cited to medical studies and the fact that the Veteran did not have a family history of early heart disease.  

In the October 2009 letter, Dr. K.W. indicated that he had reviewed the Veteran's treatment records and noted that he had degenerative arthritis secondary to trauma rather than rheumatoid arthritis, which was confirmed by x-rays.  He also noted some of the Veteran's other service-connected disabilities.  Dr. K.W. stated that the Veteran was provided treatment for pain control, which consisted of non-steroidal medication and occasional steroids.  He further indicated that medical studies have revealed that non-steroid medication can contribute to early heart disease and that there was no family history of heart disease in this case.  Therefore, he opined that the medications contributed to the Veteran's heart disease and early death.

The Board also notes that there are medical articles associated with the claims file indicating that some commonly used pain medications, including non-steroidal anti-inflammatory drugs, can increase the risk for cardiovascular events, such as heart attacks.

Based on the foregoing, Dr. K.W. has provided evidence that the Veteran took numerous medications for his service-connected disabilities, which included non-steroidal anti-inflammatory drugs.  He has also provided opinions stating that the use of such medication contributed to the Veteran's death.  There is no medical evidence showing otherwise.

The Board further observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board finds that the evidence of record, places the evidence, at minimum, in equipoise regarding the question of service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt will be resolved in the appellant's favor, and her claim for service connection for the cause of the Veteran's death is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the Veteran's cause of death is reopened.

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


